           Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 1 of 59




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   13-CR-934 (JMF)
                                                                       :
DORIAN AVERY,                                                          :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 3, 2020, the Court received the attached motion from Defendant, proceeding

pro se, seeking early release in light of the COVID-19 pandemic. Upon review of the motion,

the Court concludes that it would be appropriate to appoint counsel for Defendant pursuant to the

Criminal Justice Act (“CJA”). Accordingly, unless and until Defendant objects, James M. Roth

— the CJA lawyer on duty today — is appointed to represent Defendant in connection with the

motion he filed (and any other application relating to COVID-19). Mr. Roth shall immediately

contact Defendant by telephone to advise him of this Order and confirm that he is willing to be

so represented (the alternatives being to continue to proceed pro se or to retain counsel), and

shall promptly file a letter indicating whether Defendant consents or objects to such

representation.

        Unless and until the Court orders otherwise, counsel shall file any supplemental papers

on Defendant’s behalf no later than August 11, 2020. The Government shall file any opposition

by August 18, 2020, and Defendant shall file any reply by August 21, 2020.


        SO ORDERED.

Dated: August 4, 2020
       New York, New York
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 2 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 3 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 4 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 5 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 6 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 7 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 8 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 9 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 10 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 11 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 12 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 13 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 14 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 15 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 16 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 17 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 18 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 19 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 20 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 21 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 22 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 23 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 24 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 25 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 26 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 27 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 28 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 29 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 30 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 31 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 32 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 33 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 34 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 35 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 36 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 37 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 38 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 39 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 40 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 41 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 42 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 43 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 44 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 45 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 46 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 47 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 48 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 49 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 50 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 51 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 52 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 53 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 54 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 55 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 56 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 57 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 58 of 59
Case 1:13-cr-00934-JMF Document 19 Filed 08/04/20 Page 59 of 59
